Citation Nr: 0928879	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The rating decision granted 
entitlement to service connection for: PTSD, assigning a 30 
percent disability rating; hearing loss, assigning a 
noncompensable disability rating; and tinnitus, assigning a 
10 percent disability rating.  The effective date of the 
disability ratings was April 11, 2006, the date of the 
Veteran's claim.  The November 2006 rating decision also 
denied entitlement to service connection for a back 
disability and a respiratory disability.  The Veteran 
submitted a notice of disagreement with the assignment of a 
30 percent disability rating for PTSD in November 2007 and 
perfected his appeal in July 2008.  A rating decision dated 
in October 2008 increased the Veteran's disability rating 
from 30 to 50 percent disabling, effective April 11, 2006.  
Since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Veteran requested a Travel Board hearing on his July 2008 
VA Form 9 (substantive appeal).  In a subsequent 
communication received in August 2008, the Veteran withdrew 
his request for a Board hearing.  Accordingly, the Veteran's 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2008).

In a February 2009 statement by the Veteran, he alleged 
inability to obtain employment due to his service-connected 
PTSD.  This allegation is sufficient to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU").  Such a claim has not, however, been 
considered by the RO.  Therefore, the issue of entitlement to 
TDIU is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of his claim of 
entitlement to an initial disability rating in excess of 50 
percent for PTSD.  

In April 2009, the Veteran provided VA with a copy of a 
Social Security Administration (SSA) determination letter 
showing that he had been granted disability benefits.  The 
Veteran stated he is receiving SSA disability benefits for 
PTSD.  However, the claims file does not contain any 
additional SSA records or information indicating the basis of 
the grant and it does not appear that the RO/AMC has 
attempted to obtain the SSA records used in the Veteran's 
disability determination.  Pursuant to Littke v. Derwinski, 1 
Vet. App. 90 (1990), the RO/AMC must obtain all records 
associated with such determination.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008). Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  The Veteran was most recently afforded a VA 
PTSD examination in September 2008.  In a February 2009 
statement by the Veteran, he stated that he is receiving 
counseling for his PTSD, has been prescribed different 
medications for his PTSD and that the severity of his PTSD 
has increased over time.  As such, a new VA PTSD examination 
is necessary to determine the severity of his PTSD.

In a February 2009 letter to the Board, the appellant 
indicated that he was in the process of appointing Disabled 
American Veterans (DAV) as his representative.  In April 
2009, DAV submitted correspondence to the RO (which the RO 
forwarded to the Board).  Acting as the Veteran's 
"accredited representative," DAV submitted a copy of a fax 
cover sheet apparently sent to DAV from the Veteran, along 
with evidence to be considered in his claim.  Nevertheless, 
the claims file does not include documentation of the 
appointment of DAV as the Veteran's representative.  This 
should be secured and added to the record on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file the existing VA Form 
21-22, Appointment of Veterans Service 
Organization as Claimant's Representative 
which has been executed by the appellant 
or, if such document does not exist, 
advise the appellant that his claim on 
appeal will be considered by the Board as 
though he is unrepresented.

2.  The RO/AMC should obtain copies of any 
outstanding treatment records related to 
the Veteran's PTSD, VA and non-VA, from 
March 2008 to the present.

3.  The RO/AMC should request copies of 
the Veteran's medical and adjudication 
records from the SSA.  All efforts to 
obtain these records should be fully 
documented, and if no records are 
available, this must be memorialized in 
the claims file.

4.  After obtaining any relevant evidence 
associated with the paragraphs above, the 
RO/AMC should schedule the Veteran for a 
new VA PTSD examination in order to 
determine the severity of his PTSD.  The 
examiner should review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination and note 
such in the examination report.  The 
examiner should discuss the nature and 
current severity of the Veteran's PTSD, 
providing a thorough rationale for any 
opinion reached.  

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to an 
initial disability rating in excess of 50 
percent for PTSD should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

